Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 3-4, filed 12/16/2020, with respect to Claims 21-40 have been fully considered and are persuasive.  The double patenting rejection of Claims 21-40 have been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 12/16/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 21-40 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 21, 32, 36, Masanari teaches a synchronizing signal generator having a GPS receiving part and a superimposed signal compositing part which superimposes the synchronizing signal based on the time signal wave on the voice data of the water leakage sensor. Choi teaches a wireless relay unit that wirelessly transmits time information determined by GPS unit of leak detection unit, A/D converter samples the leakage detection output signal from the sensor element by using the control signal outputted in synchronization with the 1PPS signal and transfers the digitally converted data to leak detection unit and radio relay unit transmits the leakage 
Neither Masanari, Choi and Laycock teach, with reference to Claim 21, a synchronization adaptor having a switch to receive an input from a mobile sensor and a timing signal from a GPS module located within the synchronization adaptor, where the GPS module generates a timing synchronization signal; switch receives a control signal over an audio channel from a microphone input of an audio jack of a mobile computing device; switch controls between transmitting the timing synchronization signal and input from mobile sensor based on the synchronization control signal generated at the mobile computing device.
Neither Masanari, Choi and Laycock teach, with reference to Claim 32, a synchronization adaptor having a switch to receive an input from a mobile sensor and a timing signal from a GPS module located within the synchronization adaptor, where the GPS module generates a timing synchronization signal; switch receives a control signal over an audio channel from a microphone input of an audio jack of a mobile computing device; switch controls between transmitting the timing synchronization signal and input from mobile sensor based on the synchronization control signal generated at the mobile computing device.
Neither Masanari, Choi and Laycock teach, with reference to Claim 36, a synchronization adaptor having a switch to receive an input from a mobile sensor and a timing signal from a GPS module located within the synchronization adaptor, where the GPS module generates a timing synchronization signal; switch receives a control ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/EBONI N GILES/Examiner, Art Unit 2694



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694